Citation Nr: 0320521	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of the navicular 
cuneiform.  

2.  Entitlement to a compensable rating for bilateral pes 
planus.  

3.  Entitlement to a compensable rating for residuals of a 
right shoulder injury with retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from October 1978 
to October 1982.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  

At his February 2003 Video Conference hearing, the appellant 
indicated that he had received VA treatment for his service-
connected disabilities since 1999, but that the medical 
records were not in his claims file.  In February 2003, the 
appellant's representative requested that the Board obtain 
the appellant's recent VA medical records and associate them 
with the claims file, so that his disabilities could be 
properly evaluated.  

In light of the above, this case is REMANDED for the 
following actions:  

1.  Obtain copies of the appellant's medical 
records since 1999 from the No. Little Rock VA 
Medical Center and associate them with the claims 
file.  

2.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA are fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, the RO 
must notify the appellant of the applicable 
provisions of the VCAA, including what evidence is 
needed to support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

3.  Above the development is completed, re-
adjudicate the issues on appeal.  If any 
determination remains adverse to the appellant, 
furnish him and his representative with a 
supplemental statement of the case that summarizes 
the law and evidence not previously covered in the 
statement of the case or the last supplemental 
statement of the case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


